DETAILED ACTION

This action is in response to the claimed listing filed on 12/16/2021. 
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1-8), a network interface device (Claims 9-16), and a system (Claims 17-20), featured for establishing a connection in response to a direct memory access connection request between two virtual machines, the claim invention recites, in part, to include at least features,
“… flagging the request to indicate that the request has been processed; forwarding the flagged request to a network interface device configured to execute direct memory access network functions between virtual machines of the virtualized computing environment; 
flagging a direct memory access connection reply received from the second virtual machine on the exception path to indicate that the reply has been processed; 
forwarding the flagged reply to the network interface device; and causing the network interface device to establish the requested direct memory access connection between the first and second virtual machines based on the flagged request and reply.”, as recited in independent claim 1, and similarly in independent claims 9 and 17.
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved. Searches are updated; accordingly, the features, as recited above, are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
February 12, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191